DETAILED ACTION
Remarks

The instant application having Application No. 15/959124 filed on April 20, 2018.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1,2, 5-9 and 11-21 are allowed. The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.  

Examiner’s Statement of Reasons for Allowance
Claims 1,2, 5-9 and 11-21 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1,2, 5-9 and 11-21 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Anglin et al. (US Patent Publication No. 2009/0271454 A1) discloses method and system for assuring integrity of deduplicated data objects stored within a storage system. A digital signature of the data object is generated to determine if the data object reassembled from a deduplicated state is identical to its pre-deduplication state. In one embodiment, generating the object signature of a data object before deduplication comprises 
Prior art of record Shilane et al. (US Patent No. 8,667,032 B1) discloses method and apparatus collect file recipes from deduplicated data storage systems, the file recipes consist of a list of fingerprints of data chunks of a file. Detailed meta-data for each unique data chunk is also collected. In an offline process, research and analysis can be performed on either the meta-data itself or on a reconstruction of a full trace of meta-data constructed by matching recipe fingerprints to the corresponding meta-data. The method and system can generate the full meta-data trace efficiently in an on-line or off-line process. Typical deduplicated storage systems achieve 10.times. or higher deduplication rates, and the meta-data collection is faster than processing all of the original files and produces compact meta-data that is smaller to store.
Prior art of record Bandopadhyay (US Patent Publication No. 2013/0086007 A1) discloses a method and system for filesystem deduplication that uses both small fingerprint granularity and variable length sharing techniques. The method includes accessing, within an electronic system, a plurality of files in a primary storage filesystem and determining a plurality of fingerprints for the plurality of files. Each respective fingerprint may correspond to a respective portion of a respective file of the plurality of files. The method further includes determining a plurality of portions of the plurality of files where each of the plurality of portions has the same corresponding fingerprint and accessing a list comprising a plurality of portions of files previously deduplicated. A portion of a file of the plurality of files not present in the list may then be deduplicated. Consecutive portions of variables lengths having the same corresponding fingerprints may also be deduplicated. 
Anglin et al. (US Patent Publication No. 2009/0171888 A1) discloses techniques for data deduplication. A chunk of data and a mapping of boundaries between file data and meta data in the chunk of data are received. The mapping is used to split the chunk of data into a file data stream and a meta data stream and to store file data from the file data stream in a first file and to store meta data from the meta data stream in a second file, wherein the first file and the second file are separate files. The file data in the first file is deduplicated.
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “restoring data from a data storage system to a source file system that can store files in a deduplicated format, the method comprising: before restoring a copied file to the source file system in a deduplicated format, confirming that the copied file was stored in a deduplicated format locally on a source file system; and determining whether each data chunk of the copied file was previously transmitted to the source file system, wherein in response to determining that a first data chunk that was not previously transmitted

Independent claims 8 and 14 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant' s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
	   If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/HASANUL MOBIN/
Primary Examiner, Art Unit 2168